DETAILED ACTION
Claims 1-21 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 3/26/2020, 6/25/2021 and 4/29/2022.

Priority
Examiner acknowledges Applicant’s claim to priority of US PCT/US2017/069010 filed 12/29/2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.  an abstract idea) without anything significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, are recited at a high level of generality, do not add meaningful limits to practicing the abstract idea.
Step 1: Claims 1-10 are directed to a method, which is a process, which is a statutory category of invention. Claims 11-16 are directed to a non-transitory storage medium, which is an article of manufacture, which is a statutory category of invention. Claims 17-21 are directed to a system, which is a machine, which is a statutory category of invention Therefore, claims 1-21 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1, 11 and 17 recite the abstract idea related to Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion, or alternatively Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “generating a first accommodation model using a bed thickness parameter and a facies parameter at said basin location for said time interval;” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper, or alternatively Mathematical Concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “determining a first sedimentary layer thickness parameter using said set of known shoreline characteristic parameters;” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper or alternatively Mathematical Concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “determining a water depth parameter at said basin location for said time interval; and” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper or alternatively Mathematical Concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “generating a basin fill model using said first accommodation model, said first sedimentary layer thickness parameter, and said water depth parameter.” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper or alternatively Mathematical Concepts including mathematical formulas or equations as well as calculations. Additionally in claim 17, the limitation of “determine a relative basin location to a depositional shelf position using a set of data parameters from said data source and data elements associated with said known paleogeographic characteristic parameters;” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper or alternatively Mathematical Concepts including mathematical formulas or equations as well as calculations. Additionally in claim 17, the limitation of “calculate a set of interim models and parameter values using said set of data parameters and said data elements; and” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper or alternatively Mathematical Concepts including mathematical formulas or equations as well as calculations. Additionally, in claim 17, the limitation of “generate a basin fill model using said set of interim models and parameter values.” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper or alternatively Mathematical Concepts including mathematical formulas or equations as well as calculations.
Dependent claims 2-10, 12-16 and 18-21 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 11 and 17 are directed to a method, computer readable medium and system that performs the steps of the abstract idea. The claims contain the additional elements of “a data source”, also “non-transitory computer-readable medium”, and “a data processing apparatus” in claim 11, as well as “a processor”, and “a non-transient storage medium” in claim 17 generally link the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05(h)). These generally linking elements are not indicative of integration into a practical application. The limitations of “retrieving, from a data source, a set of known shoreline characteristic parameters using a time interval and a basin location;” in claim 1, also “receiving a time interval and a first basin location;”, and “retrieving, from a data source, a set of known characteristic parameters, including known shoreline, depositional shelf, bed thickness, and facies parameters, where said set of known characteristic parameters are for a location proximate to said first basin location and for said time interval; and” in claim 11, as well as “retrieving a set of known depositional shelf characteristic parameters, using said time interval and said basin location, from said data source” in claim 4 are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., mathematical equation) does not integrate a judicial exception into a practical application. (MPEP 2106.05(f)(2)) Therefore, the judicial exception is not integrated into a practical application.
Dependent claims 2-10, 12-16 and 18-21 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2B: Claims 1, 11 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims contain the additional elements of “a data source”, also “non-transitory computer-readable medium”, and “a data processing apparatus” in claim 11, as well as “a processor”, and “a non-transient storage medium” in claim 17 generally link the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05(h)). These generally linking elements are not sufficient to amount to significantly more than the judicial exception. The limitations of “retrieving, from a data source, a set of known shoreline characteristic parameters using a time interval and a basin location;” in claim 1, also “receiving a time interval and a first basin location;”, and “retrieving, from a data source, a set of known characteristic parameters, including known shoreline, depositional shelf, bed thickness, and facies parameters, where said set of known characteristic parameters are for a location proximate to said first basin location and for said time interval; and” in claim 11, as well as “retrieving a set of known depositional shelf characteristic parameters, using said time interval and said basin location, from said data source” in claim 4 are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mathematical equation) does not provide significantly more. (MPEP 2106.05(f)(2)) Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further limiting the bed thickness parameter and facies parameter, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”.
Dependent claims 3 and 14 are directed to further limiting the parameters calculated, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”.
Dependent claim 4 is directed to further limiting the position of the basin, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”. 
Dependent claims 5, 6, 7 and 8 are directed to further limiting the parameters determined and position of a shelf, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”. 
Dependent claims 9 and 16 are directed to further limiting the prediction of a basin location using slope readjustment, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”. 
Dependent claims 10 and 21 are directed to further limiting the method and system by determining the location of a wellbore, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”. 
Dependent claim 12 is directed to further limiting the calculation of parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”. 
Dependent claim 13 is directed to further limiting the computer program product by calculating a basin fill model using parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”.
Dependent claim 15 is directed to further limiting by calculating a position and additional parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”.
Dependent claims 18 are directed to further limiting the system by determining the location of a submarine fan, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”. 
Dependent claim 19 is directed to further limiting by calculating additional parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”.
Dependent claim 20 is directed to further limiting by defining the characteristic parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”.
Accordingly, claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-13, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Patruno et al. “Quantitative characterisation of deltaic and subaqueous clinoforms” (hereinafter Patruno), in view of Tapscott et al. USPPN 2011/0264430 (hereinafter Tapscott).
Regarding claim 1, Patruno teaches retrieving, from a data source, a set of known shoreline characteristic parameters using a time interval and a basin location; (Abstract, Page 80 and 83 Section 1.1, Figures 1-5 and 11, Tables 1 and 2, Page 112 and 113 Section 8, Page 113 Acknowledgements, Well interpretation software takes in multiple sets of known shoreline characteristics from multiple time intervals that include basin locations) 
determining a first sedimentary layer thickness parameter using said set of known shoreline characteristic parameters;(Figures 1-5 and 11, Table 2, from the known input data, a sedimentary layer thickness parameter is determined)
determining a water depth parameter at said basin location for said time interval; and (Abstract, Figures 1-5 and 11, Tables 1 and 2, Page 85 Section 1.3 and 2, a water depth parameter for the shoreline during the time interval is determined)
	Patruno does not explicitly teach generating a first accommodation model using a bed thickness parameter and a facies parameter at said basin location for said time interval; generating a basin fill model using said first accommodation model, said first sedimentary layer thickness parameter, and said water depth parameter.
	Tapscott teaches generating a first accommodation model using a bed thickness parameter and a facies parameter at said basin location for said time interval; ([0073], [0093],[0120], [0145], the thickness associated with each cell is calculated; [0058], [0111]-[0116], [0150], facies data of each cell of the basin is calculated; Abstract, [0013]-[0014], [0038], models of the basin, using the calculated characteristics are generated) 
generating a basin fill model using said first accommodation model, said first sedimentary layer thickness parameter, and said water depth parameter. (Abstract, [0013]- [0014], [0038], [0073], [0092]- [0093], [0120], [0145], a basin fill model is created from the models, thickness parameter and a water depth parameter calculated in each cell)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Patruno with Tapscott as the references deal with characterization of basins, in order to implement a system that generates accommodation models and basin fill models from a set of parameters that can be used to locate a wellbore. Tapscott would modify Patruno by using the parameters of Patruno to create an accommodation model and a basin fill model that can be used to locate a wellbore. The benefit of doing so is the system identifies and describes a largely complete range of potential hydrocarbon plays that should be considered in the basin. The characterization of each play concept (the play elements, their relationships that led to its identification, the probabilities associated with the play concept and its component elements) help define an efficient plan for testing the concepts in order either to reject it or to confirm and further refine it. Additionally, the play-concept volume is available for updating as additional information is obtained and input into the analysis. (Tapscott [0038])

 Regarding claim 2, the combination of Patruno and Tapscott teaches the limitations of claim 1. Patruno teaches wherein said bed thickness parameter and said facies parameter are generated using said set of known shoreline characteristic parameters. (Figures 1-5 and 11, Tables 1 and 2, Page 90-91 Section 2, Page 94 section 3, Page 103 Section 4.1, both bed thickness parameters and facies parameters are generated from the known shoreline data)

Regarding claim 4, the combination of Patruno and Tapscott teaches the limitations of claim 1. Patruno teaches further comprising retrieving a set of known depositional shelf characteristic parameters, using said time interval and said basin location, from said data source, (Abstract, Figures 1-5 and 11, Tables 1 and 2, Page 83 Section 1.1 Page 112 and 113 Section 8, Page 113 Acknowledgements, the depositional shelf parameters are pulled from the dataset and shown)
where said basin location is relatively positioned landward or seaward of a depositional shelf from which said set of known depositional shelf characteristic parameters is derived. (Figures 1-5 and 11, Tables 1 and 2, multiple basins are shown that are positioned both landward and seaward of a depositional shelf of the shelf parameters used)

Regarding claim 5, the combination of Patruno and Tapscott teaches the limitations of claim 4. Patruno teaches wherein said determining said first sedimentary layer thickness parameter includes using a stratigraphic base level parameter determined using said set of known shoreline characteristic parameters and said set of known depositional shelf characteristic parameters, (Abstract, Figures 1-5 and 11, Tables 1 and 2, Page 80 and 83 Section 1.1, Page 85 Section 1.3, Page 95 Section 3.1, a stratigraphic level parameter is calculated from the known data)
where said set of known depositional shelf characteristic parameters relate to a shelf-width and said relative positioning is landward. (Figures 1-5 and 11, Tables 1 and 2, Page 112 and 113 Section 8, the shelf width is known and the position is landward)

Regarding claim 6, the combination of Patruno and Tapscott teaches the limitations of claim 4. Patruno teaches wherein said determining said first sedimentary layer thickness parameter includes using said set of known shoreline characteristic parameters and said set of known depositional shelf characteristic parameters, (Abstract, Figures 1-5 and 11, Tables 1 and 2, Page 80 and 83 Section 1.1, Page 85 Section 1.3, Page 95 Section 3.1, the sedimentary layer thickness is determined from the known shoreline and depositional shelf data)
where said set of known depositional shelf characteristic parameters relate to a shelf-edge position and said relative positioning is seaward. (Figures 1-5 and 11, Tables 1 and 2, Page 80 and 83 Section 1.1, Page 112 and 113 Section 8, the shelf edge position is known and the position is seaward)

Regarding claim 7, the combination of Patruno and Tapscott teaches the limitations of claim 4. Patruno teaches where said determining said water depth parameter is generated from a profile of equilibrium which is determined using said set of known shoreline characteristic parameters and said set of known depositional shelf characteristic parameters, (Abstract, Figures 1-5 and 11, Tables 1 and 2, Page 80 - 83 Section 1.1, Page 85 Section 1.3, Page 95 Section 3.1, Page 110 Section 7.2.2, equilibrium profiles of the clinoforms are used to determine the water depth) 
where said set of known depositional shelf characteristic parameters relate to a shelf-edge and said relative positioning is landward. (Figures 1-5 and 11, Tables 1 and 2, Page 80 and 83 Section 1.1, Page 112 and 113 Section 8, the shelf edge position is known and the position is landward)

Regarding claim 8, the combination of Patruno and Tapscott teaches the limitations of claim 4. Patruno teaches where said set of known depositional shelf characteristic parameters relate to a shelf-edge and said relative positioning is seaward. (Figures 1-5 and 11, Tables 1 and 2, Page 80 and 83 Section 1.1, Page 112 and 113 Section 8, the shelf edge position is known and the position is seaward)
Patruno does not explicitly teach wherein said determining said water depth parameter is generated from a second accommodation model and a second sedimentary thickness parameter, where said second accommodation model and said second sedimentary thickness parameter are generated using said set of known shoreline characteristic parameters and said set of known depositional shelf characteristic parameters,
Tapscott teaches wherein said determining said water depth parameter is generated from a second accommodation model and a second sedimentary thickness parameter, ([0013]- [0014], [0038], [0073], [0092]- [0093], models of the basin, using the calculated characteristics are generated and the water depth parameter of each cell is determined)
where said second accommodation model and said second sedimentary thickness parameter are generated using said set of known shoreline characteristic parameters and said set of known depositional shelf characteristic parameters, ([0013]- [0014], [0038], [0073], [0092]- [0093], [0111], the models and thickness of the cells are created using shore and shelf parameters)

Regarding claim 10, the combination of Patruno and Tapscott teaches the limitations of claim 1. Patruno does not explicitly teach further comprising determining a location of a well bore using said basin fill model. 
Tapscott teaches further comprising determining a location of a well bore using said basin fill model. (Abstract, [0013], [0038], [0042]- [0043], a plurality of location within the geographic basin are qualified to locate a wellbore)

Regarding claim 11, Patruno teaches A computer program product having a series of operating instruction stored on a non-transitory computer-readable medium that direct a data processing apparatus when executed thereby to perform operations comprising: (Page 112 and 113 Section 8, Page 113 Acknowledgements, A software program is used to perform the operations)
Examiner’s note: See also Tapscott [0048].
	receiving a time interval and a first basin location; (Abstract, Page 80 and 83 Section 1.1, Figures 1-5 and 11, Tables 1 and 2, Page 112 and 113 Section 8, Page 113 Acknowledgements, Well interpretation software takes in multiple sets of known shoreline characteristics from multiple time intervals that include basin locations)
retrieving, from a data source, a set of known characteristic parameters, including known shoreline, depositional shelf, bed thickness, and facies parameters, (Abstract, Page 80 and 83 Section 1.1, Figures 1-5 and 11, Tables 1 and 2, Page 90-91 Section 2, Page 94 section 3, Page 103 Section 4.1, Page 112 and 113 Section 8, Page 113 Acknowledgements, shoreline, depositional shelf, bed thickness and facies parameters are retrieved and displayed)
where said set of known characteristic parameters are for a location proximate to said first basin location and for said time interval; and (Abstract, Page 80 and 83 Section 1.1, Figures 1-5 and 11, Tables 1 and 2, Page 90-91 Section 2, Page 94 section 3, Page 103 Section 4.1, Page 112 and 113 Section 8, Page 113 Acknowledgements, the parameters are for a location proximate to the basin location for the time interval)
Patruno does not explicitly teach generating an accommodation model using said first basin location, said time interval, and said set of known characteristic parameters.
Tapscott teaches generating an accommodation model using said first basin location, said time interval, and said set of known characteristic parameters. ([0073], [0093],[0120], [0145], the thickness and shore data associated with each cell is calculated; [0058], [0111]-[0116], [0150], shelf and facies data of each cell of the basin is calculated; Abstract, [0013]-[0014], [0038], models of the basin, using the calculated characteristics are generated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Patruno with Tapscott as the references deal with characterization of basins, in order to implement a system that generates accommodation models and basin fill models from a set of parameters that can be used to locate a wellbore. Tapscott would modify Patruno by using the parameters of Patruno to create an accommodation model and a basin fill model that can be used to locate a wellbore. The benefit of doing so is the system identifies and describes a largely complete range of potential hydrocarbon plays that should be considered in the basin. The characterization of each play concept (the play elements, their relationships that led to its identification, the probabilities associated with the play concept and its component elements) help define an efficient plan for testing the concepts in order either to reject it or to confirm and further refine it. Additionally, the play-concept volume is available for updating as additional information is obtained and input into the analysis. (Tapscott [0038)

Regarding claim 12, the combination of Patruno and Tapscott teaches the limitations of claim 11. Patruno teaches said operations further comprising: calculating, at said time interval, a sedimentary layer thickness parameter and a water depth parameter for said first basin location using said set of known characteristic parameters. (Figures 1-5 and 11, Table 2, Tables 1 and 2, Page 85 Section 1.3 and 2 from the known input data, a sedimentary layer thickness parameter is determined, and a water depth parameter for the shoreline during the time interval is determined)

Regarding claim 13, the combination of Patruno and Tapscott teaches the limitations of claim 12. Patruno does not explicitly teach generating a basin fill model using said accommodation model, said sedimentary layer thickness parameter, and said water depth parameter.
Tapscott teaches generating a basin fill model using said accommodation model, said sedimentary layer thickness parameter, and said water depth parameter. (Abstract, [0013]-[0014], [0038], [0073], [0092]-[0093],[0120], [0145], a basin fill model is created from the models, thickness parameter and a water depth parameter calculated in each cell)

Regarding claim 15, the combination of Patruno and Tapscott teaches the limitations of claim 11. Patruno teaches said operations further comprising: determining a relative depositional shelf position to said first basin location, where said basin location is landward or seaward; and (Figures 1-5 and 11, Tables 1 and 2, multiple basins are shown that are positioned both landward and seaward of a depositional shelf of the shelf parameters used)
calculating a sedimentary layer thickness parameter and a water depth parameter using said relative positioning and said set of known characteristic parameters. (Figures 1-5 and 11, Table 2, Tables 1 and 2, Page 85 Section 1.3 and 2 from the known input data, a sedimentary layer thickness parameter is determined, and a water depth parameter for the shoreline during the time interval is determined)

Regarding claim 17, Patruno teaches A basin fill modeling system, comprising: a processor; a data source comprising multiple known paleogeographic characteristic parameters for multiple locations over multiple time periods; a non-transient storage medium having a computer program product stored therein, said computer program product, when executed, causing said processor to: (Abstract, Page 80 and 83 Section 1.1, Figures 1-5 and 11, Tables 1 and 2, Page 90-91 Section 2, Page 94 section 3, Page 103 Section 4.1, Page 112 and 113 Section 8, Page 113 Acknowledgements, using the software, multiple paleographic characteristic parameters at different locations and periods are calculated)
Examiner’s note: See also Tapscott [0047]-[0048].
determine a relative basin location to a depositional shelf position using a set of data parameters from said data source and data elements associated with said known paleogeographic characteristic parameters; (Figures 1-5 and 11, Tables 1 and 2, multiple basins are shown that are positioned both landward and seaward of a depositional shelf of the shelf parameters used)
Patruno does not explicitly teach calculate a set of interim models and parameter values using said set of data parameters and said data elements; and generate a basin fill model using said set of interim models and parameter values.
Tapscott teaches calculate a set of interim models and parameter values using said set of data parameters and said data elements; and ([0073], [0093],[0120], [0145], the thickness and shore data associated with each cell is calculated; [0058], [0111]-[0116], [0150], shelf and facies data of each cell of the basin is calculated; Abstract, [0013]-[0014], [0038], models of the basin, using the calculated characteristics are generated)
generate a basin fill model using said set of interim models and parameter values. (Abstract, [0013]-[0014], [0038], [0058], [0073], [0093], [0111]-[0116], [0120], [0145], [0150], models of the basin fill are created using the calculated characteristics)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Patruno with Tapscott as the references deal with characterization of basins, in order to implement a system that generates accommodation models and basin fill models from a set of parameters that can be used to locate a wellbore. Tapscott would modify Patruno by using the parameters of Patruno to create an accommodation model and a basin fill model that can be used to locate a wellbore. The benefit of doing so is the system identifies and describes a largely complete range of potential hydrocarbon plays that should be considered in the basin. The characterization of each play concept (the play elements, their relationships that led to its identification, the probabilities associated with the play concept and its component elements) help define an efficient plan for testing the concepts in order either to reject it or to confirm and further refine it. Additionally, the play-concept volume is available for updating as additional information is obtained and input into the analysis. (Tapscott [0038])

Regarding claim 18, the combination of Patruno and Tapscott teaches the limitations of claim 17. Patruno does not explicitly teach wherein said processor is operable to predict a basin location of a submarine fan deposition for a time interval. 
Tapscott teaches wherein said processor is operable to predict a basin location of a submarine fan deposition for a time interval. (Abstract, [0013], [0038], [0042]-[0043], [0102], [0111], [0148] a plurality of location within the geographic basin are qualified to locate a deep water fan)

Regarding claim 19, the combination of Patruno and Tapscott teaches the limitations of claim 17. Patruno does not explicitly teach wherein said set of interim models and parameter values are at least one of an accommodation model, a slope readjustment model, a porosity depth model, a water depth parameter, a sedimentary thickness parameter, a compaction parameter, and a sediment density parameter.
Tapscott teaches wherein said set of interim models and parameter values are at least one of an accommodation model, a slope readjustment model, a porosity depth model, a water depth parameter, a sedimentary thickness parameter, a compaction parameter, and a sediment density parameter. (Abstract, [0013]-[0014], [0038], [0058], [0073], [0093], [0111]-[0116], [0120], [0145], [0150], accommodation models are created that include water depth and thickness)

Regarding claim 20, the combination of Patruno and Tapscott teaches the limitations of claim 17. Patruno teaches wherein said set of known paleogeographic characteristic parameters are comprised of at least one of a set of known shoreline characteristic parameters, a set of known depositional shelf characteristic parameters, a set of known bed thickness characteristic parameters, and a set of known facies characteristic parameters. (Abstract, Page 80 and 83 Section 1.1, Figures 1-5 and 11, Tables 1 and 2, Page 90-91 Section 2, Page 94 section 3, Page 103 Section 4.1, Page 112 and 113 Section 8, Page 113 Acknowledgements, the paleographic parameters are comprised of shoreline, shelf, bed thickness and facies parameters)

Regarding claim 21, the combination of Patruno and Tapscott teaches the limitations of claim 17. Patruno teaches wherein said data elements include a location of a basin of interest and a time interval of interest. (Figures 1-5 and 11, Tables 1 and 2 the basins are located in area of interest for the time interval of interest)

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patruno in view of Tapscott, and further in view of Syvitski et al. “2D SEDFLUX 1.0C: an advanced process-response numerical model for the fill of marine sedimentary basins” (hereinafter Syvitski)

Regarding claim 3, the combination of Patruno and Tapscott teaches the limitations of claim 1. The combination of Patruno and Tapscott does not explicitly teach calculating a sediment density parameter, using a porosity-depth model generated from said facies parameter; and calculating a compaction parameter, using said bed thickness parameter.
Syvitski teaches calculating a sediment density parameter, using a porosity-depth model generated from said facies parameter; and (Page 740 Section 4.8.1 and 4.8.2, Page 741 Section 4.9, a sediment density parameter is calculated using the porosity and depth from the facies model using the SEDFLUX program)
calculating a compaction parameter, using said bed thickness parameter. (Page 740 Section 4.8.1 and 4.8.2, Page 741 Section 4.9, compaction is calculated based on the thickness using the SEDFLUX program)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Patruno and Tapscott with Syvitski as the references deal with characterization of basins, in order to implement a system that calculates sediment density and compaction. Syvitski would modify Patruno and Tapscott by adding the ability to calculate sediment density and compaction. The benefit of doing so is individual process response models can be combined into one fully interactive model, delivering a multi-sized sediment load onto and across a continental margin, including sediment redistribution. (Syvitski Abstract)

In regards to claim 14, it is the computer readable medium embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patruno in view of Tapscott, and further in view of Ross et al. “Slope readjustment: A new model for the development of submarine fans and aprons” (hereinafter Ross)

Regarding claim 9, the combination of Patruno and Tapscott teaches the limitations of claim 1. The combination of Patruno and Tapscott does not explicitly teach determining a first time period when an out of grade condition occurs at said basin location; generating a slope readjustment model using said first time period and said set of known shoreline characteristic parameters; and predicting a second time period and a second basin location of a submarine fan deposition using said slope readjustment model.
Ross teaches determining a first time period when an out of grade condition occurs at said basin location; (Page 511 Slope-Readjustment Model, out of grade margins are recognized at the basin location)
generating a slope readjustment model using said first time period and said set of known shoreline characteristic parameters; and (Page 511 Slope-Readjustment Model, Figures 1-5, a slope readjustment model is used for a given time period using a set of shoreline characteristics)
predicting a second time period and a second basin location of a submarine fan deposition using said slope readjustment model. (Abstract, Page 511 Introduction and Slope-Readjustment Model, Figures 1-5, Page 514 Conclusions, submarine fans are found through multiple iterations of the slope readjustment model)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Patruno and Tapscott with Ross as the references deal with characterization of basins, in order to implement a system that uses a slope readjustment model to predict submarine fan deposition. Ross would modify Patruno and Tapscott by using a slope readjustment model to predict submarine fan deposition. The benefit of doing so is slope readjustment models explain episodes of erosion, sediment bypass, and submarine fan deposition in response to transitions from carbonate to silicidastic depositional regimes. (Ross Page 514 Conclusions)

In regards to claim 16, it is the computer readable medium embodiment of claim 9 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masson et al. USPPN 2006/0015260: Also teaches the modeling of a basin given known shoreline data. The modeling determines the period required to fill the basin and its location.
Granjeon et al USPPN 2014/0163883: Also teaches the modeling of a sedimentary basin using known shoreline data at a time interval. The model also determines the evolution of the basin over time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/             Examiner, Art Unit 2147